Citation Nr: 0930437	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic retinopathy, status post cataract 
extraction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from March 1965 to February 
1969 and again from September 1992 to January 1993.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claims were previously before the Board in 
March 2007, at which time they were remanded for additional 
development.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
service-connected diabetes mellitus has required the use of 
insulin and a restricted diet, but no regulation of 
activities.

2.  Throughout the rating period on appeal, the Veteran's 
corrected visual acuity has been no worse than 20/20 in the 
right eye and the left eye, with no limitation of field of 
vision.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent evaluation for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for diabetic retinopathy have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.14, 4.21, 4.75, 4.76, 4.84a, and Part 4, Diagnostic 
Codes 6011, 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Because the June 2003 rating decision granted service 
connection for the disabilities at issue, such claims are now 
substantiated.  As such, his filing of a notice of 
disagreement as to the initial ratings assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the Veteran's appeal as to the initial 
rating assignments triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here because the November 2003 
Statement of the Case and June 2009 Supplemental Statement of 
the Case set forth the relevant diagnostic codes (DC) for the 
disabilities at issue, and included a description of the 
rating formulas under those diagnostic codes.  Thus, the 
appellant has been informed of what was needed to achieve a 
higher schedular rating.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher evaluation for his service-connected disabilities.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
outpatient treatment records, and reports of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  

The record demonstrates that the Veteran has indicated that 
he has received treatment from private physicians for his 
diabetes and diabetic retinopathy disabilities.  In letters 
dated in May 2008 and December 2008, the RO, in response to 
the Board's March 2007 Remand, specifically requested that 
the Veteran submit the names, addresses, and dates of 
treatment for all private provides of medical treatment for 
diabetes mellitus and diabetic retinopathy.  However, to 
date, the record does not demonstrate that the Veteran ever 
submitted the requested information.  Therefore, because the 
Veteran failed to provide such information, the RO was unable 
to request any additional private treatment records 
pertaining to the issues on appeal.  The Veteran is advised 
that while the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim. 38 
U.S.C. § 5107(a).  

The record reflects that the Veteran was afforded VA 
examinations in April 2005, May 2005, and May 2009.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained 
were more than adequate because the examiners elicited 
substantial information regarding the Veteran's medical 
history and symptoms and completed objective examinations of 
him which provided information relevant to the Diagnostic 
Codes rating criteria.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).



When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2008). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2008).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2008).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Legal Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

1.  Diabetes Mellitus

The Veteran asserts that an increased evaluation is warranted 
for his service-connected diabetes mellitus, type 2.  At the 
outset, the Board observes that service connection for the 
disability at issue has been established effective from May 
8, 2001. 

The Veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2008).  Under Diagnostic Code 7913, a 20 percent is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
that requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating is assigned when the 
condition requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned when more than 
one daily injection of insulin is required with restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreation activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.

The medical evidence of record, including treatment records 
and a May 2005 VA examination report, shows that the Veteran 
is insulin dependent, and is on a restricted diet (including 
refraining from eating simple sugars).  Further, although the 
Veteran, who reported that he saw his general practitioner 
almost every three months, indicated that he experienced 
hypoglycemic episodes about two to three times a week (which 
were controlled by the intake of food or sugar), he denied 
ever having been hospitalized for his diabetic condition.  
Additionally, although on VA examination in May 2005, the 
Veteran reported that his diabetes was poorly controlled, Dr. 
J. T. B., in a March 2002 private treatment report, indicated 
that the Veteran had "variable control" of his diabetes.  
Also, a May 2009 VA genitourinary examination report shows 
that the Veteran reported a history of poorly controlled 
diabetes but that it is now well-controlled.

However, there is no evidence that there are specific 
restrictions or regulation of activities because of his 
diabetes.  In fact, an April 2005 VA outpatient treatment 
record shows that the examiner recommended that the Veteran 
get 30 minutes of exercise five times per week.  Further, 
although on VA examination in May 2005, the Veteran reported 
that he had not worked in four years secondary to his poorly-
controlled diabetes, a March 2002 private treatment record 
shows that he worked as a corrections officer at Allen County 
Corrections.  Such treatment record also shows that the 
Veteran reported that he was having trouble maintaining 
control of his diabetes to ideal levels because he was 
working third shift on such job and that he was not able to 
exercise like he normally liked to, but that he was applying 
for a first shift position.  In an addendum to the treatment 
record, the examiner, Dr. J. T. B., specifically indicated 
that the Veteran was still working, but had had time off in 
the past (from 1996 to March 1998 and October 1998 to March 
2001) for anxiety and depression.  Further, a May 2009 VA 
genitourinary VA examination report shows that the Veteran 
was a corrections officer who stated that he was "able to 
work his job."  Additionally, a May 2009 peripheral nerves 
VA examination report shows that the Veteran indicated that 
his bilateral lower extremity peripheral neuropathy, which is 
due to his diabetes, did "not interfere with his daily 
activities and with his profession as a corrections 
officer."  Therefore, in the absence of any evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's diabetes 
mellitus causes regulation of his activities.

Accordingly, as there is no evidence that the Veteran's 
diabetes has required restriction of activities at any time 
during the rating period on appeal (from May 8, 2001), the 
Board concludes that his symptomology more closely 
approximates the criteria for the currently assigned 20 
percent evaluation.  

The Board observes that Note 1 of Diagnostic Code 7913 
provides that compensable complications of diabetes will be 
rated separately and that noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  See, 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) 
(2008).  In this case, the record demonstrates that the 
Veteran has erectile dysfunction, bilateral lower extremity 
peripheral neuropathy, diabetic retinopathy, as well as 
hypertension, as a result of his service-connected diabetes 
mellitus.  However, the record demonstrates that he is 
already in receipt of separate, compensable evaluations (to 
include special monthly compensation) for these disabilities. 

Therefore, based on the medical evidence of record, the Board 
concludes that, throughout the rating period on appeal, the 
Veteran's diabetes mellitus symptomology more nearly 
approximated the criteria for the currently assigned 20 
percent evaluation and a staged rating is not warranted.  
Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
diabetes mellitus, type 2, at any time during the rating 
period on appeal.

2.  Diabetic Retinopathy

The Veteran asserts that an increased evaluation is warranted 
for his service-connected diabetic retinopathy.  At the 
outset, the Board observes that service connection for the 
disability at issue has been established effective from May 
8, 2001. 

The Veteran's diabetic retinopathy has been has evaluated as 
10 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 
6011 for retinal scars or defects.  Such code provides that 
damage to the retina may be rated as 10 percent disabling if 
there are localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated, 
enlarged or diminished images. 38 C.F.R. § 4.84a, Diagnostic 
Code 6011.   Because the Veteran has already been awarded the 
maximum rating allowed under Diagnostic Code 6011, a higher 
evaluation is not available under that Diagnostic Code.

The Board has considered other diagnostic codes to determine 
whether a higher evaluation may be assigned and has found 
that Diagnostic Codes 6061-6079, which contain the criteria 
to evaluate impairment of central visual acuity, are 
applicable.  38 C.F.R. § 4.75, 4.84a, Diagnostic Codes 6061-
6079 (2008).
 
Under such Diagnostic Codes, the best distant vision after 
the best correction by glasses will be the basis for the 
rating.  A noncompensable disability rating is warranted for 
impairment of central visual acuity when vision in both eyes 
is correctable to 20/40. 38 C.F.R. § 4.84a (2008).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078 (2008).

In this case, a March 2002 private treatment record shows 
that the Veteran had significant cataract changes and 
significant background diabetic retinopathy in both eyes.  
The examiner reported that on examination on March 25, 2002, 
the Veteran's vision was 20/30 in both the right and left 
eye. 

An April 2005 VA eye examination report shows that the 
Veteran was status post bilateral cataract extractions.  On 
physical examination, the examiner reported the following 
findings for visual acuity: Uncorrected at Distance:  right 
eye: 20/40, left eye: 20/25-2; Uncorrected at Near:  right 
and left eye: 20/70; Corrected at Distance (Habitual 
prescription):  right and left eye: 20/20-1; Corrected at 
Near:  right and left eye:  20/20.  The examiner reported 
that the Veteran's refractive error was correctable to 20/20 
in each eye.

Therefore, based on such findings, which shows that the 
Veteran's best corrected vision is 20/20 bilaterally, the 
Board finds that a higher evaluation is not warranted under 
Diagnostic Codes 6061-6079 (2008).
 
The Board has also considered Diagnostic Code 6080 
(impairment of field of vision).  However, on VA examination 
in April 2005, the examiner reported that no visual field 
loss was reported or found.  Therefore, a higher evaluation 
is not warranted under C.F.R. § 4.84a, Diagnostic Code 6080.  
Further as there is no evidence of impairment of muscle 
function or diplopia a higher evaluation is not warranted 
under Diagnostic Code 6090 (diplopia) or 6092, which pertains 
to diplopia, due to limited muscle function.  Moreover, as 
the Veteran clearly retains both eyes, the provisions of 
C.F.R. § 4.84a, Diagnostic Code 6066, which provide a higher 
rating for the anatomical loss of the eye, is not for 
application. 

Therefore, based on the medical evidence of record, the Board 
concludes that, throughout the rating period on appeal, the 
Veteran's diabetic retinopathy symptomology more nearly 
approximated the criteria for the currently assigned 10 
percent evaluation and a staged rating is not warranted.  
Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
diabetic retinopathy, at any time during the rating period on 
appeal.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for diabetic retinopathy is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


